United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3200
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Brian Moore,                            *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: June 17, 2011
                                Filed: July 14, 2011
                                 ___________

Before COLLOTON and BENTON, Circuit Judges, and KOPF,1 District Judge.
                         ___________

PER CURIAM.

       A jury found Brian Moore guilty of conspiracy to distribute with intent to
distribute 50 grams or more of a mixture and substance containing cocaine base.
Because Moore had a qualifying felony drug conviction, the district court2 sentenced
him to a mandatory minimum sentence of 20 years of imprisonment under 21 U.S.C.


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
      2
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
§ 841(b)(1)(A). Moore appeals his conviction and sentence, arguing that the
evidence at trial was insufficient to support the jury’s verdict and that his mandatory
minimum sentence violates the Eighth Amendment.

       We review the sufficiency of the evidence de novo, viewing the evidence and
all reasonable inferences therefrom in a light most favorable to the verdict. United
States v. Joos, 638 F.3d 581, 588 (8th Cir. 2011). We will reverse a conviction only
if we conclude that “no reasonable jury could have found the defendant guilty beyond
a reasonable doubt.” Id.

       At trial, the jury heard testimony that Isaiah Dozier sold crack cocaine from
Moore’s apartment, Moore actively assisted Dozier in distributing crack cocaine to
customers and Moore received small amounts of crack cocaine in exchange for his
assistance. Evidence also showed that items consistent with distribution were found
in Moore’s apartment. This testimony and evidence were sufficient for a reasonable
jury to conclude that Moore participated in a conspiracy to distribute with intent to
distribute 50 grams or more of a mixture and substance containing cocaine base.

       Moore also argues that his mandatory minimum sentence of 20 years violates
the Eighth Amendment. However, we have repeatedly affirmed the constitutionality
of mandatory sentences under 21 U.S.C. § 841(b)(1)(A). See, e.g., United States v.
Scott, 610 F.3d 1009, 1018 (8th Cir. 2010) (explaining that circuit precedent
effectively foreclosed defendant’s Eighth Amendment argument that his mandatory
minimum life sentence was grossly disproportionate). Moore’s case “is not the rare
case in which a threshold comparison of the crime committed and the sentence
imposed leads to an inference of gross disproportionality.” Ewing v. California, 538
U.S. 11, 30 (2003) (internal quotation marks omitted).

      The judgment of the district court is affirmed.
                     ______________________________

                                         -2-